Citation Nr: 1042464	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-35 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected chronic lumbosacral strain with degenerative 
disc disease at L5-S1 with a small disk bulge at L5-S1, facet 
joint arthropathy at L5-S1, prior to November 6, 2007.

2.  Entitlement to an evaluation in excess of 60 percent for 
service-connected chronic lumbosacral strain with degenerative 
disc disease at L5-S1 with a small disk bulge at L5-S1, facet 
joint arthropathy at L5-S1, from November 6, 2007.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985, 
with additional National Guard service. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Milwaukee, 
Wisconsin (the RO).

In a November 2008 rating decision, the RO assigned a 60 percent 
disability rating for the service-connected lumbar spine 
disability effective November 6, 2007.  The Veteran continued to 
express disagreement with the assigned rating.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).

In May 2009, the Veteran was scheduled for a Travel Board hearing 
to be held in June 2009.  In June 2009, the Veteran withdrew his 
request for a Travel Board hearing.  See 38 C.F.R. § 20.702(d); 
20.704(d) (2010).

In July 2009, the Board remanded the Veteran's claims to request 
that he identify any potentially outstanding evidence concerning 
his claims and to afford him a new VA spine examination.  In a 
September 2009 letter, the Ro requested that the Veteran identify 
such records and provide a release so that VA may obtain them 
from any private physician.  In February 2010, the Veteran was 
provided an updated VA spine examination, the report of which is 
associated with the Veteran's VA claims file.  In a September 
2010 statement, the Veteran asserted that he had no additional 
evidence to submit in support of his claims on appeal herein.  
Therefore, the Board finds that its remand instructions have been 
substantially complied with, and thus, the Board may proceed in 
adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

In recent submissions, the Veteran has alleged that he is unable 
to work due to his service-connected back disability.  In a 
recent case, the Court held that a claim for a total rating based 
on individual unemployability (TDIU) can be inferred as part of 
the original claim for a higher initial rating in certain 
circumstances.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
This case differs, however.  A formal claim for TDIU was 
considered and denied by the RO during the pendency of the claim 
for an increase now on appeal to the Board.  TDIU was denied in a 
November 2008 rating decision, and the Veteran did not disagree 
with that determination.  Nothing in Rice suggests that the 
finality of those decisions can be overcome by subsequent 
allegations that the Veteran is entitled to a total rating (that 
is - by a subsequent informal TDIU claim).  Therefore, in the 
circumstances of this case, the Board declines to apply Rice and 
take jurisdiction over a TDIU claim, and, instead REFERS that 
claim to the RO for further action.


FINDINGS OF FACT

1.  Prior to November 6, 2007, the Veteran's service-connected 
low back disability was not manifested by ankylosis, forward 
flexion to 30 degrees or less or instances of doctor-prescribed 
bedrest.  

2.  A physical therapy record dated April 24, 2007 reflects that 
the Veteran demonstrated 20 degrees of flexion in his 
thoracolumbar spine.  

3.  From November 6, 2007, the medical evidence of record fails 
to demonstrate ankylosis, favorable or unfavorable, of any 
portion of the Veteran's spine and no instances of doctor-
prescribed bedrest.  

4.  The competent evidence of record does not show that the 
Veteran's service-connected degenerative disc disease of the 
lumbosacral spine is so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required.


CONCLUSIONS OF LAW

1.  Prior to November 6, 2007, the criteria for a 20 percent 
evaluation for a service-connected low back disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 - 5243 (2010).

2.  From April 24, 2007 to November 6, 2007, the criteria for a 
40 percent evaluation, but not greater, have been met for the 
Veteran's service-connected low back disability.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
- 5243 (2010).

3.  From November 6, 2007, the criteria for a 60 percent 
evaluation for a service-connected low back disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 - 5243 (2010).

4.  The criteria for referral of the Veteran's service-connected 
degenerative disc disease of the lumbosacral spine for 
consideration on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Prior to initial adjudication of the Veteran's claims, a letter 
dated in January 2007 fully satisfied the duty to notify 
provisions concerning his claims for increased ratings.  The 
Veteran was informed that evidence was needed showing his 
service-connected low back disability had increased in severity.  
He was informed of the types of evidence that could substantiate 
his claims, such as medical records or lay statements regarding 
personal observations.  He was asked to provide information as to 
where he had been treated for his left foot disabilities and 
informed that VA was responsible for obtaining any federal 
records, VA records, and a medical examination, if necessary.  

The Board notes that January 2007 VCAA letter also notified the 
Veteran of how VA determines disability ratings and effective 
dates prior to the initial adjudication of his claims.  As such, 
there is no timing error regarding these notice elements.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service medical records, VA treatment records and 
Social Security Administration (SSA) records are in the file.  
Additionally, private treatment records identified by the Veteran 
have been obtained and associated with the Veteran's claims file.  
The Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in 
January 2007, March 2008, September 2008 and February 2010.  
There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected low back disability since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  The January 2007, March 2008, September 2008 and February 
2010 VA examination reports are thorough and supported by VA 
outpatient treatment records and private treatment records.  
Accordingly, the Board concludes that these examination are 
adequate for the purposes of this decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 
(2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been established 
and increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased- rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010).  See, e.g., DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the Veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 38 
C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2010).  Under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Board observes that the Veteran's low back disability may be 
rated under the General Rating Formula for Diseases and Injuries 
of the Spine (Diagnostic Codes 5235 - 5242) or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (Diagnostic Code 5243).  In the present case, the RO has 
created staged ratings.  See Hart and Francisco, both supra.  The 
Veteran's service-connected low back disability has been 
evaluated as 20 percent disabling prior to November 6, 2007 under 
the General Rating Formula for Diseases and Injuries of the Spine 
and 60 percent disabling thereafter under Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
Accordingly, the Board analyzes the medical evidence for each 
time period under both formulas in order to give the Veteran 
every opportunity under the regulations.  

For diagnostic codes 5235 to 5242, the General Rating Formula for 
Diseases and Injuries of the Spine provides that with or without 
symptoms such as pain, stiffness, or aching in the area of the 
spine affected by residuals of injury or disease the following 
ratings will apply:  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine of 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Board further observes that ankylosis is "immobility and 
consolidation of a joint due to a disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th Ed. 1987)].  The criteria 
are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order for 
an increased rating to be assigned].  Compare Melson v. 
Derwinski, 1 Vet. App. 334(1991) [use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed in 
the provision must be met].

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides:  

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.

A 40 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.



Prior to November 6, 2007

The Veteran's service-connected low back disability is evaluated 
20 percent disabling during this time period.  As noted above, to 
warrant an increased rating, the medical evidence of record must 
reflect, at a minimum, either flexion limited to 30 degrees or 
incapacitating episodes of at least 4 weeks, but less than six 
weeks during a twelve month period.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 -5243 (2010).  

Initially, the Board observes that the competent medical and 
other evidence of record fails to reflect that the Veteran had 
any incapacitating episodes prior to November 6, 2007.  In 
reaching this conclusion, the Board notes that a private 
physician, A.D., M.D., provided the Veteran with many "work 
restrictions" during this period.  While these statements 
asserted that the Veteran should be excused from working during 
the allotted periods, there is nothing in these statements 
commenting on whether the Veteran should be on bed rest during 
such.  As such, the Veteran may not be availed by the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes for the time period under consideration.

Concerning the General Rating Formula for Diseases and Injuries 
of the Spine, rating the Veteran's service-connected low back 
disability as per demonstrated range of motion, the Board 
observes that there is one instance where flexion of the 
Veteran's thoracolumbar spine was measured at less than 30 
degrees.  Specifically, a physical therapy report dated on April 
24, 2007, from S.S., P.T., reflects that the Veteran's 
thoracolumbar flexion was limited to 20 degrees.  

As noted above, the Board may create "staged ratings" where the 
severity of a Veteran's service-connected disability is 
demonstrated to the next level at a specific time.  See Hart and 
Francisco, both supra.  In light of the April 24, 2007 physical 
therapy record noting flexion to less than 30 degrees on that 
day, the Board concludes that a 40 percent disability rating 
should be assigned from this date.  

In passing, the Board observes that the Veteran's low back 
symptomatology fails to meet the criteria for a higher evaluation 
for this time period under any applicable Diagnostic Code.  
Specifically, the competent medical evidence of record, to 
include the January 2007 VA examination, fails to reflect that 
the Veteran experienced incapacitating episodes having a total 
duration of at least 6 weeks in a twelve month period or 
ankylosis, favorable or unfavorable, of any segment of the 
Veteran's spine.  

The Board has considered the Court's ruling in DeLuca pertaining 
to additional limitation of motion after repetitive use; however, 
review of the medical evidence does not reflect that any segment 
of the Veteran's spine is ankylosed after repetitive motion 
testing during this period.  

From November 6, 2007

The Veteran's service-connected low back disability is evaluated 
60 percent disabling during this time period.  The Board notes 
that the Veteran may not be availed by the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes for 
this time period because he already in receipt of the maximum 
benefit allowable under Diagnostic Code 5243.  However, the 
Veteran's increased rating claim may succeed under the General 
Rating Formula for Diseases and Injuries of the Spine if the 
medical evidence of record reflects that the Veteran's 
thoracolumbar spine is ankylosed.

Careful review of the competent medical evidence of record for 
this time period, to include the March 2008, September 2008 and 
February 2010 VA examination reports, fails to reflect that the 
Veteran's spine in ankylosed.  Indeed, the March 2008 and 
February 2010 VA examiners specifically state that ankylosis of 
any segment of the spine is not demonstrated.  See the March 2008 
and February 2010 VA examination reports.  

The Board has considered the Court's ruling in DeLuca pertaining 
to additional limitation of motion after repetitive use; however, 
review of the medical evidence does not reflect that any segment 
of the Veteran's spine is ankylosed after repetitive motion 
testing.  

The Board has also considered the rule of Hart, supra.  However, 
the evidence does not show that the Veteran's low back 
symptomatology has risen to the level for a rating in excess of 
60 percent at any time during the period on appeal.  As such, the 
Board concludes that staged ratings are inapplicable.  

Esteban considerations

As noted above, under VA regulations, separate disabilities 
arising from a single disease entity are to be rated separately.  
See 38 C.F.R. § 4.25 (2010); see also Esteban, supra.  However, 
the evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14 (2010); see also Fanning v. 
Brown, 4 Vet. App. 225 (1993) and Note (1) of the General Rating 
Formula for Diseases and Injuries of the Spine.  

The Board observes that the Veteran has asserted that he suffers 
from bladder impairment and radiculopathy of the lower left 
extremity secondary to his service-connected low back disability.  

The Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In this 
case, the Veteran is competent to report symptoms such as 
radiculopathy and bladder impairment because these require only 
personal knowledge as it comes to him through his senses.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  

However, the Board finds that the Veteran's reported radiulopathy 
while competent, are nonetheless not credible.  Significantly, 
the Veteran's reported history of continued symptoms is 
inconsistent with the other evidence of record.  Indeed, the 
Board notes that the competent medical evidence of record fails 
to reflect any objective evidence of such.  Specifically, the 
February 2010 VA examiner notes the Veteran's complaints, but 
stated that there was no evidence of radiculopathy after a 
complete physical examination, noting the absence of muscle 
atrophy, loss of sensation and/or loss of strength in either 
lower extremity.  See the February 2010 VA examination report.  I

Moreover, the March 2008 VA examiner, after examining the Veteran 
and reviewing his claims file, observed that the Veteran's 
subjective complaints of radiculopathy and pain were "out of 
proportion" with the report of a January 2008 CT myelogram.  See 
the March 2008 VA examination report.  See Caluza v. Brown, 7 
Vet. App. 498 (1995) (in determining whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of a veteran). 

Concerning the Veteran's complaints concerning bladder 
impairment, the Board notes that the Veteran filed a claim for 
bladder impairment secondary to his service-connected low back 
disability during the pendency of the present appeal.  This claim 
was denied by the RO in the aforementioned November 2008 rating 
decision.  

In any event, in connection with that claim, the Veteran 
underwent a September 2008 genitourinary examination to determine 
the nature and etiology of the Veteran's urinary dysfunction.  
The September 2008 VA examination report failed to provide a 
diagnosis regarding the Veteran's asserted urinary dysfunction 
and stated that the Veteran's complaints of such are not related 
to his service-connected low back disability.  See the September 
2008 VA examination report.  

In this case, the Veteran is not competent to provide medical 
opinions the etiology of any present bladder impairment.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 
2007) ("Sometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  The 
question of the etiology of any bladder impairment does not 
involve a simple identification that a layperson is competent to 
make.  Therefore, the Veteran's statements regarding the claimed 
nature and etiology of his alleged bladder impairment are 
outweighed by the September 2008 VA examination finding that such 
complaints were not related to his back.  

In light of above, the Board concludes that the Veteran is not 
entitled to separate evaluations for radiculopathy of the lower 
extremities or bladder impairment secondary to his service-
connected low back disability.  

Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).  These criteria are conjunctive; all 
three elements must be met.  See Melson; compare Johnson , both 
supra.  

The Board notes that the Veteran's representative asserts that 
the schedular criteria are inadequate for evaluating the 
Veteran's service-connected low back disability.  The Board 
disagrees.  As fully detailed above, a higher disability rating 
is available where specific criteria are met.  The Veteran does 
not meet the schedular criteria for a higher disability rating.  
It does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he does 
not have any symptoms from his service-connected disability that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for that 
service-connected disabilities are adequate.  Referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96.  Further inquiry into extraschedular consideration is moot.  
See Thun, supra.


ORDER

Entitlement to an evaluation in excess of 20 percent for service-
connected chronic lumbosacral strain with degenerative disc 
disease at L5-S1 with a small disk bulge at L5-S1, facet joint 
arthropathy at L5-S1, prior to April 24, 2007, is denied.

Entitlement to a 40 percent evaluation for service-connected 
chronic lumbosacral strain with degenerative disc disease at L5-
S1 with a small disk bulge at L5-S1, facet joint arthropathy at 
L5-S1, is granted, effective April 24, 2007, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 60 percent for service-
connected chronic lumbosacral strain with degenerative disc 
disease at L5-S1 with a small disk bulge at L5-S1, facet joint 
arthropathy at L5-S1, from November 6, 2007, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


